DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/23/2021. Claims 1, 3, 6, 7, 9 and 12 have been amended. Claims 13-17 have been added. Claims 2 and 8 have been cancelled. Claims 1, 3-7 and 9-17 are pending.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.

The Applicant states, “MPEP § 804 IIA (Emphasis added). Page 2 of the Office action recognizes that the claims of the ‘584 patent are different in scope with respect to the pending claims (e.g., the claims of the application do not reference a “second packet”). Therefore, the claims of the ‘584 patent and the claims of the application cannot be claiming the “same invention” as that phrase is used in connection with 35 U.S.C. § 101 and defined in MPEP § 804.”

The Examiner disagrees. The instant claims recite the presence of “a packet” while the Patent ‘584 claims recite “a first packet and second packet”. The Examiner’s position is that the recited combination of a first packet and second packet in the claims of Patent ‘584 are both present in the claimed “packet” of the instant application. It is common within the art that two packets comprise information may be concatenated for a first and second packet to form a single packet. Additionally, Patent ‘584 claims the combination of the first packet and a second packet, which are recited together as existing as a combination of packets which form a single element, that is to say a single packet as 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-7 and 9-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,630,584. This is a statutory double patenting rejection.

	Regarding claim 1 of the instant Application, Claim 1 of Patent ‘584 is directed to the same invention but the instant application is silent of the second packet claimed in Patent ‘584. Thus the instant application broadly claims that which is patented in Patent ‘584. It is interpreted that the first and second packet of Patent ‘584 are the same single packet of the instant claim in the instant application.	

	Regarding claim 4 of the instant Application, Claim 3 of Patent ‘584 is directed to the same invention. 
	Regarding claim 5 of the instant Application, Claim 9 of Patent ‘584 is directed to the same invention.
	Regarding claim 6 of the instant Application, Claim 4 of Patent ‘584 is directed to the same invention.
	Regarding claim 7 of the instant Application, Claim 5 of Patent ‘584 is directed to the same invention but the instant application is silent of the memory and second packet claimed in Patent ‘584. Thus the instant application broadly claims that which is patented in Patent ‘584. It is interpreted that the first and second packet of Patent ‘584 are the same single packet of the instant claim in the instant application
	Regarding claim 9 of the instant Application, Claim 6 of Patent ‘584 is directed to the same invention.
	Regarding claim 10 of the instant Application, Claim 7 of Patent ‘584 is directed to the same invention.
	Regarding claim 11 of the instant Application, Claim 9 of Patent ‘584 is directed to the same invention.
	Regarding claim 12 of the instant Application, Claim 8 of Patent ‘584 is directed to the same invention.
	Regarding claim 13 of the instant Application, Claim 4 (which is the combination of Claims 1 & 4) of Patent ‘584 is directed to the same invention but the instant application is silent of the second packet claimed in Patent ‘584. Thus the instant application broadly claims that which is patented in Patent ‘584. 
	Regarding claim 14 of the instant Application, Claim 4 (which is the combination of claims 1 & 4, wherein claim 1 recites the instant application’s specific limitations) of Patent ‘584 is directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 9 respectively of U.S. Patent No. 10,630,584 (Patent ‘584). Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite limitations which are found in other dependent claims of Patent ‘584 (namely 2, 3 and 9) which depend of combination of parent claims 1 when combined with dependent claim 4 of Patent ‘584.

	Regarding claim 15 of the instant Application, Claim 4 (which is the combination of claims 1 & 4) of Patent ‘584 is directed to the same invention, in combination with claim 2 of Patent ‘584.

	Regarding claim 16 of the instant Application, Claim 4 (which is the combination of claims 1 & 4) of Patent ‘584 is directed to the same invention, in combination with claim 3 of Patent ‘584.

	Regarding claim 17 of the instant Application, Claim 4 (which is the combination of claims 1 & 4) of Patent ‘584 is directed to the same invention, in combination with claim 9 of Patent ‘584.


Allowable Subject Matter
Claims 1, 3-7 and 9-17 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The Applicant has amended the claims to overcome the applied prior art by incorporating the objected claim limitations into an independent form with all intervening claims as indicated in the prior office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467